 LOS ANGELES BLDG. & CONST. TRADES COUNCIL307Los Angeles Building & Construction Trades Council,AFL-CIO and Silver View Associates and John G.Jellifie and J.D. Benefield d/b/a Windsor RoadAssociates d/b/a Silver View Associates. Cases31-CC-471 and 31-CC-480January 27, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOThe consolidated amended complaint in the matterbased upon charges filed on January 16, 1974, byJohn G. Jelliffe and J. D. Benefield d/b/a WindsorRoad Associates d/b/a Silver View Associates(hereinafter called theCharging Party or SilverView), against Los AngelesBuilding& ConstructionTrades Council, AFL-CIO (hereinafter called Re-spondent), in Case 31-CC-471 and on February 26,1974, in Case 31-CC-480,issuedon March 12, 1974.In substance, the complaint alleges that Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the NationalLaborRelationsAct, as amended, by picketingconstruction projects when the primary employerwas not at the projects with the intent of enmeshingthe neutral subcontractors in the dispute.Respondent's answer admitscertain factualallega-tions of the complaint, but denies the commission ofany unfair labor practices.On April 11, 1974, the parties entered into astipulationwherein they agreed that certain docu-ments,including the charge, complaint, and jointstipulation, shall constitute the entire record herein,expressly waived all intermediate proceedings beforean Administrative Law Judge, and submitted thecase directly to the Board for its decision and order,reservingto themselves the right to file briefs. OnApril 19, 1974, the Board approved the stipulation,ordered transferral of the proceedings to the Board,and grantedpermissionto the parties to file briefs.Thereafter, briefs were filed by General Counsel andRespondent.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record hereinand the briefs and makes the following:FINDINGS OF FACTI.BUSINESSOF THE EMPLOYERSilverView,a partnership,is engaged as an owner-builder in the building and constructionindustry.During the past calendar year,SilverView purchased216 NLRB No. 55goods and materials valuedin excessof $50,000 fromsuppliers within the State of California who receivedthe goods and materials in substantially the sameform directly from points located outside the State ofCalifornia.During the past calendar year, SilverView purchasedin excessof $100,000 worth oflumber. The parties stipulated, and we find, thatSilver View is, and at alltimesmaterial has been, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.RESPONDENT'S STATUS AS A LABORORGANIZATIONThe partiesstipulated,and we find,that theRespondent,Trades Council,is now,and at all timesmaterial has been,a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICEA.The Stipulated FactsThe Charging Party has been engaged in theconstruction of two apartment buildings in LosAngeles, California (hereinafter called the Michelto-rina Street project and the Hyperion Avenue pro-ject), and has subcontracted various aspects of thework to several contractors. Respondent has beenengaged in a labor dispute with the Charging Partyconcerning wages, hours, and working conditions. Atno time material has Respondent had any disputewith any of the subcontractors at the projects. Infurtherance and support of the above dispute, itdemanded that the Charging Party recognize andbargain with Respondent over the subcontracting ofjobsitework. Beginning on or about January 16,1974, and continuing to on or about February 1,1974, Respondent picketed at the Micheltorina Streetproject and, beginning on or about January 18, 1974,and continuing to on or about February 1, 1974,Respondent picketed at the Hyperion Avenueproject with signs whose legend at each project read:Silver View Associates Unfair to Los AngelesBuilding and Construction Trades Council,AFL-CIO No AgreementThe owner-partners of the Charging Party spend,collectively, about 16 hours per week at the Michel-torina Street project and 6 hours per week at theHyperion Avenue project coordinating work betweenthe various contractors and generally seeing if thematerialsareadequate and how the jobs areprogressing. At all times material, the Charging Partyhas had no employees, supervisors, representatives,office, shed, or equipment at the projects or anyother "presence" except for a trailer on the Michelto- 308DECISIONSOF NATIONALLABOR RELATIONS BOARDrina Streetproject for use by the subcontractors. AtthetimeRespondentengaged in picketing asdescribed above, the Charging Party had no employ-eesworking at the projects or any otherpresenceexcept as described above. Due toRespondent'spicketing of the projects, all work at the projectsceased as all subcontractors or employees of thesubcontractors refused to perform work.B.Positionsof thePartiesGeneralCounsel contends that Respondent'spicketing violated Section 8(b)(4)(i) and(ii)(B) of theAct whichprohibits a union or its agents frombringing pressure to bear upon a "primary" employer(hereSilverView) through secondary employers(here Silver View's subcontractors),in furtherance ofa labor dispute with the primary employer.Respondent contends that it is immaterial whetherthe primary employer had employees on the jobsites,since at all times its dispute with the primaryemployer concerned the subcontracting of jobsitework and was not designed to appeal to employees ofthe primary employer.C.Discussion and ConclusionGeneral Counsel argues that Respondent, by itspicketing, intended to forcecessationof business bythe neutral subcontractors in violation of Section8(b)(4)(i) and (ii)(B) of the Act.We agree. Respond-ent, in our opinion, failed to conform to theBoard'sMoore Dry Dock 1criteriasincethe picketing did notoccur when the primary employer wasengaged in itsnormal business at the situs of the dispute.Section 8(b)(4) of the Act makes it an unfair laborpractice for a union:(i) to engagein, or to induce or encourage anyindivudual . . .to engagein, a strike or a refusalin the course of his employment to use, manufac-ture,process, transport, or otherwise handle orwork on any goods,articles,materials,or com-modities or to perform any services; or (ii) tothreaten,coerce,or restrain any person .. .where in either case an object thereof is:(B) forcing or requiring any person tocease using, selling,handling, transporting,or otherwisedealing inthe products of anyother producer, processor, or manufacturer,iSailors' Union of the Pacific, AFL (Moore Dry Dock Co),92 NLRB 547(1950)2GeneralTeamsters,Warehouseand Dairy Employees Union Local No.126, affiliatedwith the International Brotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpers of America, Local # 139, etc. (Ready MixedConcrete, Inc),200 NLRB 253 (1972),N L.R B v.Denver Building andor to cease doing businesswith any otherperson,. . .: Provided,That nothing con-tainedin this clause(B) shall beconstrued tomake unlawful, where not otherwise unlaw-ful, any . . . primary picketing ... .A union is permitted to picket a primary employerwith whomithas alabor dispute but runs afoul ofSection 8(b)(4) if it pickets or threatens to picket aneutralemployer for the proscribed object ofenmeshingthe neutral employer in a controversy notits own. The law is clear thatit isunnecessary to findthat thesoleobject of picketing is unlawful;anunlawful objectis enough.2The criteria set forth inMoore Dry Dockare toassurethatcommon situspicketing, to be lawful, isconductedin a mannerthat clearly indicates that theappeal of the picketing is directed only to theemployees of the primary employer, and employeesof its suppliers. The Board and the courts uniformlyhave held that picketing at a commonsitus violatesSection 8(b)(4)(i) and (ii)(B) of the Act if any of therequirementsofMoore Dry Dockare disregarded orif the picketing is in any respect conducted in amanner whichdemonstratesthat the intent andpurpose of the picketingis toappeal to the employeesof secondary employers.3In itsMoore Dry Dockdecision, the Board evolvedthe following tests fordeterminingthe legal status ofpicketing at the so-called commonsites: (1) Picketingmustbe limitedto timeswhen the primary employ-er's employees are actually present at the commonsite;(2)picketingmust be limited to "placesreasonablyclose" to the operations of the primaryemployer'sworkers;(3) the picket signs must showclearly that the dispute is with the primary employeralone;and (4) the primary employer's workers mustbe engaged in the company's normalbusiness.Applying these standards to the Respondent'spicketing,we are persuaded that picketing at theconstruction projects here involved was not conduct-ed ina mannerinhibited by "restraintconsistent withthe right of neutral employersto remainuninvolvedin the dispute."4 The primary employer was notengaged in its normal businessat thesituspicketed.SilverView employs no construction employees orsupervisors; it subcontractsout allof its constructionwork. Thus, the Charging Party isengaged in itsnormal businessonly at its office rather than thecommonsitewhereall the construction work isperformed by the Employer's subcontractors. In viewConstruction TradesCouncil [Gould& Preisner],341 U.S.675 (1951).3ReadyMixed Concrete, supra.4Retail Fruit Qi Vegetable Clerks Union,Local 1017and RetailGroceryClerks Union, Local 648,Retail Clerks International Association,AFL-CIO(CrystalPalace Market),116 NLRB 856, enfd. 249 F.2d 591(C.A. 9, 1957). LOS ANGELES BLDG.& CONST.TRADESCOUNCIL309of these facts, Respondent's picketing cannot be of aprimarynature.We note that, although the stipulatedfacts show that the owner-partnersof the Employersspend collectively about 16 hours per week at theMicheltorinaStreetproject and about 6 hours perweek at theHyperion Avenue project, they do notshow, nor apparently does Respondent contend, thatthe picketing was intended to take place only at timeswhen the owner-partners were presentat the site. Nocontention is even made,moreover, that Respondentattemptedto ascertain timeswhen the owner-part-nerswould be presentat these sites.If picketing is directed at the primary employer, itwillbe regarded as primary and lawful. But ifpurposeful effortismade todirect it at the neutralsthatworkat a common site,the activity will beviewed assecondary and unlawful(ReadyMixedConcrete, supra).Basedon the above, we find thatRespondent's picketingwas secondary and unlawful.Since picketing under these circumstancesconstitutes"inducement or encouragement"of individualswithin themeaningof Section 8(b)(4)(i)(B) and"coercionor restraint" of persons within the meaningof Section 8(b)(4)(ii)(B), we find that Respondent, byitsabove activity, violated boththese sections asalleged in thecomplaint.CONCLUSIONS OF LAW1.John G.Jelliffe and J. D. Benefield d/b/aWindsor Road Associates d/b/a SilverView Associ-ates is engaged in commerce within the meaning ofSection 2(6) of the Act.2.Respondent,Los Angeles Building & Con-structionTradesCouncil,AFL-CIO,isa labororganization within the meaning of Section 2(5) ofthe Act.3.By inducing and encouraging individualsemployed by Pyramid Builders;WilpacPlumbing;MichaelK. Ivanovich,an individual;HaldaneEngineeringCo.;SecuritySheetMetal;AlliedOrnamental Iron; C. R. Bell,an individual;or otherpersons engaged in commerce or in an industryaffecting commerce,to engage in a strike or refusal inthe course of their employment to use, manufacture,process, transport,or otherwise handle or work onany goods,articles,materials, or commodities or toperform services;and by threatening,coercing, andrestraining Pyramid,Wilpac, Ivanovich,Haldane,Security, Ornamental,Bell, or other persons engagedin commerce or in an industry affecting commercewith an object of forcing or requiring the abovepersons to cease doing business with Silver ViewAssociates,Respondent Los Angeles Building &Construction Trades Council,AFL-CIO,has en-gaged in,and is engaging in, unfair labor practiceswithin the meaning of Section 8(4)(b)(i) and (ii)($) ofthe Act.4.The acts of Respondent described in the aboveconclusion of law constitute unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of theAct.THE REMEDYHaving found that RespondentLosAngelesBuilding&ConstructionTrades Council, AFL-CIO,has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act, we shall order it to cease and desisttherefrom and to take such affirmative action as willeffectuate the purposesof the Act.Upon the foregoing findingsof fact,conclusions oflaw, and the entire record and pursuant to Section10(c) ofthe Act,we hereby issue the following:ORDERRespondent Los Angeles Building & ConstructionTrades Council, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Inducing or encouraging any individual em-ployed by Pyramid Builders,Wilpac Plumbing,MichaelK. Ivanovich, an individual,HaldaneEngineering Company, Security Sheet Metal, AlliedOrnamental Iron, and C. R. Bell, or any otherpersons engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any services where an object thereof is toforce or require the said persons, or any other person,to cease using,selling,handling, transporting, orotherwise dealing in the products of, or to ceasedoing business with, Silver View Associates.(b)Inanymanner-threatening,coercing,orrestrainingPyramid Builders,Wilpac Plumbing,MichaelK. Ivanovich, an individual,HaldaneEngineeringCompany, Security Sheet Metal, AlliedOrnamentalIron,and C.R. Bell, anindividual, orany other persons engaged in commerce or in anindustry affecting commerce, where an object thereofis to force or require said persons to cease using,selling,handling, transporting, or otherwise dealingin the products of, or to cease doing business with,Silver View Associates.2.Take the following affirmative action which itis found will effectuate the policies of the NationalLaborRelationsAct, as amended: 310DECISIONSOF NATIONAL LAIHOR RELATIONS BOARD(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 31, after being duly signed by itsauthorized representative, shall be posted by Re-spondent Los Angeles Building & ConstructionTrades Council, AFL-CIO, immediately upon re-ceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Deliver to the Regional Director for Region 31signed copies of said notice in sufficient number forposting by Pyramid Builders,Wilpac Plumbing,Michael K. Ivanovich, Haldane Engineering Compa-ny, Security Sheet Metal, Allied Ornamental Iron,and C. R. Bell, they being willing, at all locationswhere notices to their employees are customarilyposted.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent, Los Angeles Building &Construction Trades Council, AFL-CIO, has takento comply herewith.ACTING CHAIRMAN FANNING,dissenting:Idissent from the majority's conclusion thatRespondent violated Section 8(b)(4)(i) and (ii)(B) ofthe Act by picketing the Employer's projects. In myopinion,Respondent met the tests enunciated inMoore Dry Dock.The situs of the dispute obviously isthe situs of the construction work undertaken bySilver View, The picketing took place at this situs at atime when the Employer was engaged in business atthe project. The absence of employees or the owner-builders does not mean that Silver View has ceaseddoing business there. It is stipulated that the owner-builders spent 22 hours each week at the sites. Untiland unless the projects are completed, sold, orabandoned, Silver View is engaged in business at thatsite.6The totality of Respondent's conduct does notdemonstrate that the picketing had an unlawfulobject. The signs carried by Respondent at the picketline clearly limited the controversy to Silver View.Obviously the picketing was as close to the situs ofdispute as was possible. Respondent sought to induceSilverView to sign an agreement concerning thesubcontracting of jobsite work.It isthis dispute andlack of agreement that was specifically announced bythe picketsigns.As I am satisfied that Respondentclearly attempted to conform its picketing of SilverView's project to theMoore Dry Docktests, and wassuccessful in so doing, and as I am convinced,moreover, that those tests amply serve to distinguishpicketing which merely serves to induce employees torespect the picket line from picketing which is aimedat inducing employees of neutral employers them-selves to engage in a strike against the owner-employer, I find that Respondent did not, byengaging in picketinginconformitywith thosestandards, violate Section 8(b)(4)(i) or (ii) of the Act.Nevertheless, even if Respondent's actions areinterpreted as direct appeals to the subcontractor'semployees, these were primary appeals underGeneralElectric.7Clearly, the dispute was with Silver Viewand the subcontractors were performing SilverView's work. As the dissenting opinion of MemberJenkins and myself inMarkwell and Hartzsstated"in view of theGeneral Electricdecision, we believethat theMoore Dry Docktests cannot be applied in amanner which will bar primary appeals to employeesof employers whose operations are directly related tothe normal operations of the struck employer." It isdifficult to ascertain how the work of the subcontrac-tors in the instant case could be more closely relatedto the struck employers' operations. As stipulated bythe parties, Silver View, at all times material herein,had no employees, supervisors, or representatives atthe projects; all construction work at the projects wasperformed by the subcontractors. Accordingly, Iwould hold that the work of the subcontractors failedto meet the "unrelated work" condition. Since I findthat Respondent's picketing conformed to theMooreDry Dockstandards,and since, in any event, I findthatRespondent'spicketing consistedof primaryappeals to employees of employers performingrelatedwork, I would dismiss the complaint in itsentirety.3 In the event that this Order is enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgmentof the UnitedStates Courtof AppealsEnforcingan Order of theNational Labor Relations Board."6 InKennedyv.Los AngelesBuildingand Construction Trades Council,66LRRM 2650 (1967), the court held that there was no reasonable cause tobelieve that a union violated Sec. 8(bX4Xi) and(iiXB) of the Act bypicketing construction projects of two general contractors with whom theunion had a labor dispute and therefore held that the Board'sRegionalDirector was not entitled to a temporary injunction.In facts substantiallyidentical to the facts in the instant case,the LosAngeles Building andConstruction Trades Council picketedthe primary employers who hadsubcontracted out all the construction work at their projects.The court heldthat the construction projects were the situs of the dispute even though atthe time of the picketing neither contractor had employees working on theprojects and further found that the union's picketing conformed to thestandards promulgated inMooreDry Dock.7Local 761,International Unionof Electrical,Radio & MachineWorkers,AFL-CIO [General Electric Company) v. N.L.R.B.,366 U.S. 667 (1961).8Building and ConstructionTrades Council of New Orleans, AFL-CIO(Markwelland Hartz,Inc.),155NLRB319, 335 (1965). See also thedissenting opinionsinReady-Mixed Concrete, Inc.,200 NLRB 253 (1972). LOS ANGELES BLDG.&CONST.TRADESCOUNCIL311APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentTo all members of Los Angeles Building & Construc-tion Trades Council,AFL-CIOTo employees of Pyramid Builders, Wilpac Plumb-ing,Michael K. Ivanovich,an Individual,HaldaneEngineering Company, Security Sheet Metal,AlliedOrnamental Iron,and C.R. Bell, an IndividualBased upon a stipulation of facts in which all sideshad the opportunity to present their evidence, theNational Labor Relations Board has found that weviolated the law and has ordered us to post thisnotice and we intend to carry out the Order of theBoard and abide by the following:WE WILL NOT nor will our officers, businessrepresentatives,business agents, or any one actingfor us,whatever his title may be, engage in orinduce or encourage any individual employed byPyramid Builders,Wilpac Plumbing,Michael K.Ivanovich,Haldane Engineering Company, Secu-rity Sheet Metal,Allied Ornamental Iron, or C. R.Bell, or any other person engaged in commerce orin an industry affecting commerce,to engage in astrike or a refusal in the course of employment touse,manufacture,process,transport, or otherwisehandle or work on any goods, articles, materials,or commodities, or to perform any services wherean object thereof is to force or require PyramidBuilders,Wilpac Plumbing, Michael K. Ivano-vich,Haldane EngineeringCompany, SecuritySheetMetal, Allied Ornamental Iron, or C. R.Bell, or any other persons engaged in commerceor in an industry affecting commerce, to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of, or cease doing businesswith, Silver View Associates.WE WILL NOT threaten, coerce, or restrainPyramid Builders, Wilpac Plumbing, Michael K.Ivanovich, Haldane Engineering Company, Secu-rity Sheet Metal, Allied Ornamental Iron, or C. R.Bell, or any other persons engaged in commerceor in an industry affecting commerce where anobject thereof is to force or require PyramidBuilders,Wilpac Plumbing, Michael K. Ivano-vich,Haldane Engineering Company, SecuritySheet Metal, Allied Ornamental Iron, C. R. Bell,or any other persons engaged in commerce or inan industry affecting commerce to cease using,selling, handling, transporting, or otherwise deal-ing in the products of, or cease doing businesswith, Silver View Associates.Los ANGELES BUILDING& CONSTRUCTION TRADESCOUNCIL,AFL-CIO